Case 1:09-cr-00466-BMC-RLM Document 661 Filed 08/05/19 Page 1 of 3 PageID #: 16050



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ----------------------------------------------------------- X
                                                               :
   UNITED STATES OF AMERICA,                                   :
                                                               :
                          - against -                          :   ORDER
                                                               :
   JOAQUIN ARCHIVALDO GUZMAN                                   :   09-cr-0466 (BMC)
   LOERA,                                                      :
                                                               :
                                         Defendant.            :
   ----------------------------------------------------------- X
  COGAN, District Judge.

              1. By order dated June 26, 2019, I directed the Clerk of Court to unseal certain

  documents pursuant to the post-trial process of unsealing documents in this case. After receiving

  submissions from the parties, I also made public findings explaining the need to keep sealed

  certain documents filed on the docket or that I received in electronic format from the

  Government. By letter dated July 15, 2019, The New York Times (the “NYT”) challenged some

  of those findings and has requested that I unseal certain documents that I found should remain

  sealed in my June 26 order.

              2. The NYT requests that I unseal the exhibits attached to the briefing on what have

  been referred to in this case as the “FlexiSpy” and the “Dutch Servers” motions to suppress (and,

  with respect to the latter, a portion of the motion that contains an excerpt from one of the sealed

  exhibits attached thereto). The exhibits attached to the Government’s opposition to those

  motions to suppress were never filed on the docket (because they were so voluminous), but the

  Government supplied those exhibits to the Court in electronic format in support of its opposition

  brief.

              3. The primary basis for my finding that these documents should remain sealed is

  that they were confidential discovery materials that the Government provided to defendant,
Case 1:09-cr-00466-BMC-RLM Document 661 Filed 08/05/19 Page 2 of 3 PageID #: 16051



  which, generally, is not considered public information. The NYT states that my decision on

  sealing was incorrect because “the Second Circuit has made clear that once documents are filed

  with a court, they are subject to a right of access – even if they had once been confidential.”

  That, as a statement of black letter law, is correct. But this case has involved discovery items of

  a different magnitude and character than a regular criminal action. I agree with the NYT that

  attaching these items of discovery to a motion to suppress strengthens the presumption of the

  public’s right of access to them, but I disagree with the NYT that attaching items of discovery to

  a motion to suppress necessarily means that this presumption of access is virtually irrebuttable.

               4. Regardless, the Government has agreed to unseal the following documents that

  the NYT has challenged: ECF Nos. Nos. 263-2, 263-4, 263-7, 263-8, and 263-9 (certain exhibits

  attached to the FlexiSpy motion); ECF No. 264 (the Dutch Servers motion); ECF Nos. 264-2

  through 264-13 and 264-15 (certain exhibits attached to the Dutch Servers motion); and Exhibits

  A-1, B, B-1, C, C-1, D, D-1, E, E-1, F, G, H, I, J, J-1, K, L, M, N, O, P, Q, R, S-1, T-1, U-1, and

  HH (attached to the Government’s opposition). The Clerk of Court is therefore directed to

  unseal those documents. 1

               5. The Government has also agreed to unseal the following documents with limited

  redactions: ECF Nos. 263-1, 263-3, 263-5, and 263-6 (certain exhibits attached to the FlexiSpy

  motion); ECF Nos. 264-1, 264-14, and 264-16 (certain exhibits attached to the Dutch Servers

  motion); and Exhibits A, S, T, U, V, W, X, Y, Z, AA, BB, CC, DD, EE, FF, GG, and GG-1

  (attached to the Governments opposition). I have received in electronic format and reviewed



  1
   Due to their volume, the Government has hand delivered to the Court an electronic copy of the identified exhibits
  attached to its opposition brief (the lettered exhibits), which, as explained above, were never filed on the docket. To
  keep the docket intelligible, the Court will continue to refrain from filing these exhibits on the docket, but to the
  extent any member of the public seeks to view them, that member of the public should contact the Government for
  access, just as they would for any trial exhibit. The Government shall provide that member of the public with the
  unsealed or redacted versions of the documents supplied to the Court in conjunction with its submission.


                                                             2
Case 1:09-cr-00466-BMC-RLM Document 661 Filed 08/05/19 Page 3 of 3 PageID #: 16052



  copies of the Government’s proposed redactions to these documents. I find that the

  Government’s proposed redactions are necessary to protect witness security and safety and are

  narrowly tailored to achieve that goal. These documents shall therefore be unsealed in their

  redacted form. 2

                 6. In addition, the Government’s redaction applied to the public version of their

  submission in response to the NYT’s letter (filed at ECF No. 660) is necessary to protect witness

  security and is narrowly tailored to achieve that goal.

                 7. Finally, the Clerk of Court is directed to unseal, consistent with my previous

  unsealing orders, the documents filed at ECF Nos. 600-1, 600-2, 600-3, and 600-4, as well as the

  document filed at ECF No. 298.

  SO ORDERED.


                                                  Digitally signed by Brian M. Cogan
                                                 _______________________________________
                                                                U.S.D.J.
  Dated: Brooklyn, New York
         August 2, 2019




  2
      The same process described above in footnote 1 shall also apply to these documents.


                                                             3
